Citation Nr: 0715081	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-44 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for post-traumatic headaches.  The veteran perfected a timely 
appeal of this determination to the Board.

In March 2006, the veteran withdrew a request for a Board 
hearing.


FINDING OF FACT

The veteran's current service-connected post-traumatic 
headaches are not productive of disability approximating very 
frequent completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for post-traumatic headaches have not been met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, 
4.130 Diagnostic Codes 8100, 8045, 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased disability rating, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  As such, any notice deficiencies 
related to the effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records, a private post-service medical examination, VA 
compensation and pension examinations, and written statements 
from the veteran and his representative are associated with 
the claims file.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Disability Rating

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for post-traumatic headaches.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

The veteran is currently rated by analogy under Diagnostic 
Code (DC) 8100 for migraine headaches.  See 38 C.F.R. § 4.20.  
DC 8100 provides for the following evaluations for a 
migraine: with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, 50 percent; with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, 30 percent; with characteristic prostrating 
attacks averaging one in 2 months over last several months, 
10 percent; and with less frequent attacks, 0 percent.

In the instant case, on January 1996 private examination, the 
veteran stated that his headaches occurred every day, as 
often as four or five times a day, could last for several 
hours and made him feel foggy.  He described bifrontal pain 
driving in from both temples and a spiking pain though the 
superior parietal frontal areas of his head, which was 
pulsating and excruciating.  It was noted that in addition to 
his in-service head trauma in 1970, the veteran had had a 
number of head injuries and/or concussions, including a 
recent head injury when he was hit in the side of the face 
with an unknown object, his left cheekbone was shattered, and 
he lost consciousness for hours.  It was noted that since 
this recent accident, the veteran had suffered from classic 
symptoms of post-concussion disorder, with depression, severe 
headaches, confusion, and disorientation.  Examination of the 
veteran was noted to be highly suggestive of diffuse brain 
injury consistent with his life long history of brawling, as 
well as with the most recent trauma to the left frontal area 
of his head.

The veteran was given a VA examination in January 1997.  On 
examination, the veteran was alert, awake cooperative, had 
high integrational function, showed decreased memory and 
general bulk of knowledge, had stuttering speech but no 
language abnormality, cranial nerves II to XII were within 
normal limits, and motor, sensory, and cerebella exams were 
all nonfocal.  It was noted that December 1995 head magnetic 
resonance imaging (MRI) showed mild, nonspecific white matter 
changes, otherwise study was normal, and August 1995 
electroencephalogram (EEG) was normal.  The veteran was 
diagnosed as having post traumatic headache, occurring on a 
daily basis.

A July 1998 VA note indicates that the veteran complained 
that he still got headaches, used his girlfriend's valium 
with some relief, and drank alcohol.  In assessing the 
veteran's headache, the VA examiner indicated that he thought 
the veteran had a general anxiety disorder and depression.

The veteran was given a VA examination in January 1999.  On 
examination, it was noted that the veteran complained of 
having increasing difficulty with memory and also chronic 
headaches, and that he associated this primarily with trauma 
he suffered in a physical altercation in 1995.  The veteran 
was diagnosed as having brain syndrome secondary to head 
trauma.

An October 1999 note indicates that the veteran complained of 
headaches that persisted.  The veteran reported that the 
headaches came and went, but that he was able to sleep at 
night.

A January 2001 note indicates that the veteran reported a 7 
year history of vertex and crown headaches, sometimes 4-5 
times a day, and that the veteran complained of pounding 
headaches when carrying bags of groceries home up an inclined 
hill.

The veteran was afforded a VA compensation and pension 
examination in July 2004.  On examination, the following was 
noted: the veteran appeared to be either intoxicated or 
mildly somnolent; his speech was slurred and stuttering; he 
had droopy eyes and difficulty keeping them open; cranial 
nerves II-XII were within normal limits; motor exam showed 
give-away weakness in both lower extremities, but with 
repeated testing the strength appeared to be full in all 
muscle groups; sensory examination was intact to pinprick; 
the veteran ambulated in an ataxic and bizarre manner; and 
his cerebellar examination was unreliable that day.  The 
veteran was diagnosed as having a history of a closed head 
injury, 1970, and history of continuous head injury.  The 
examiner commented hat no comment could be made as to whether 
the severity of the veteran's headache had increased or not, 
because it was completely subjective with no objective 
measuring to take, and that the veteran declined to have EEG 
done by VA.

VA medical treatment notes dated September 2002 to April 2004 
consistently note a history of numerous head injuries.

A September 2005 VA note indicates that the veteran had a 
history of head injury and gait disturbance, noting that the 
veteran reported being a boxer for years.

On December2005 VA note, a diagnosis of organic brain 
syndrome was indicated.

A March 2006 note indicates that the veteran was intoxicated 
and complained of nose bleed and headache.

An April 2006 VA note indicates that computed tomography (CT) 
imaging of the head without contrast revealed no acute 
abnormality.

After a review of the record, the Board does not find that 
the veteran's disability more closely approximates the 
criteria for a 50 percent rating than those for a 30 percent 
rating under DC 8100.

Although complaints of headaches are noted, the record is 
negative for evidence of headaches approximating completely 
prostrating and prolonged migraine attacks.  While the 
objective medical evidence indicates that the veteran suffers 
brain injury due to concussions, there are no objective 
medical findings indicating completely prostrating and 
prolonged headache attacks.  Also, although the veteran 
complained about frequent and severe headaches, such as those 
indicated in the January 2001 note where he complained of 
pounding headaches when carrying bags of groceries home up an 
inclined hill, the headaches described by the veteran are not 
the equivalent of completely prostrating and prolonged 
migraine attacks productive of severe economic 
inadaptability, as contemplated under DC 8100.  The Board 
also notes in this regard that the record reflects only 
occasional medical treatment for headaches.  Furthermore, the 
December 1995 head MRI showed mild, nonspecific white matter 
changes, but otherwise study was normal, and EEG and CT tests 
have been normal.

The Board notes that, particularly in the late 1990s, the 
veteran complained of particularly severe headaches, such as 
on January 1996 private examination where the veteran stated 
that his headaches occurred every day, as often as four or 
five times a day, could last for several hours and made him 
feel foggy.  However, the Board also notes that the medical 
evidence, and the veteran himself, largely related these 
increased headaches and head problems to post-service 
traumas, particularly the 1995 trauma when he was hit in the 
side of the face with an unknown object, his left cheekbone 
was shattered, and he lost consciousness for hours.  In this 
regard, the Board notes that on January 1999 VA examination, 
the veteran complained of having increasing difficutly with 
memory and also chronic headaches, and that he associated 
this primarily with trauma he suffered in a physical 
altercation in 1995, and that a January 2001 note indicates 
that the veteran reported a 7 year history of vertex and 
crown headaches.

In any event, the evidence does not demonstrate that the 
veteran's current service connected post-traumatic headaches 
are productive of disability approximating very frequent 
completely prostrating and prolonged migraine attacks 
productive of severe economic inadaptability.

Accordingly, a disability rating in excess of 30 percent for 
post-traumatic headaches is not warranted.

The Board has considered a rating under DC 8045 for brain 
disease due to trauma, but notes that headaches recognized as 
symptomatic of brain trauma are rated 10 percent and no more 
under DC 9304, and such rating is not combined with any other 
rating for a disability due to brain trauma.  As this rating 
is not more favorable to the veteran than his current rating 
under DC 8100, the criteria for DC 8045 will not be applied.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic headaches is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


